Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Rosenthal on April 5, 2021.

The application has been amended as follows: 
	Claims 16, 20, 21, 23, 24, 26, 27, 29, 32, 35, 37 and 38 have been amended as follows:


--16.  (Amended) A pump head, having a body, having defined therein: 
a plurality of pump chambers; 
an outlet chamber in fluid communication with the plurality of pump chambers via a plurality of outlet openings in each of the plurality of pump chambers; 
a plurality of outlet valves, each of the plurality of pump chambers including a corresponding one of the plurality of outlet valves for opening the corresponding one of the plurality of outlet valves
an inlet chamber in fluid communication with the plurality of pump chambers via one or more inlet openings in each of the plurality of pump chambers; 
a plurality of inlet valves, each of the plurality of pump chambers including a corresponding one of the plurality of inlet valves for opening and closing a corresponding one or more of the one or more inlet openings in the corresponding pump chamber by the corresponding one of the plurality of inlet valves
wherein: 
the plurality of outlet openings of a corresponding pump chamber are arranged at least partially around the one or more inlet openings of the corresponding pump chamber such that, with reference to a vertical axis transverse to a longitudinal axis of the pump head, in each of the plurality of pump chambers, (i) at least a first outlet opening of the plurality of outlet openings is positioned above at least a corresponding one of the one or more inlet  openings, whereby the first outlet opening deaerates residual air present in the corresponding pump chamber, and (ii) at least a second outlet opening of the plurality of outlet openings is positioned at a bottom of the corresponding pump chamber, and at least a corresponding one of the one or more inlet openings is positioned above the second the second outlet opening drains residual liquid present in the corresponding pump chamber; 	
wherein the plurality of pump chambers, the plurality of outlet openings, and the one or more inlet openings are defined in a valve plate of the pump head.--

--20. (Amended) The pump head of claim 16, wherein for each pump chamber a vertically lower region of the inlet chamber comprises a wall that is flush with a lower region of the one or more inlet openings of the corresponding pump chamber along or parallel to the longitudinal axis of the pump head.--

--21. (Amended) The pump head of claim 16, wherein for each pump chamber a vertically lower region of the outlet chamber comprises a wall that is flush with a lower region of the{00269965;v1}4Application No. 15/807,289KSVR-0085-USSecond Amendment After Final Office Action plurality of outlet openings of the corresponding pump chamber along or parallel to the longitudinal axis of the pump head.--

--23. (Amended) The pump head of claim 16, wherein the plurality of outlet valves are defined in the valve plate of the pump head.--

--24. (Amended) The pump head of claim 22, wherein the plurality of pump chambers and the plurality of plurality of 

a plurality of inlet channels defined in the intermediate plate of the pump head; 
wherein each one of the plurality of inlet channels is arranged between the inlet chamber and a corresponding one of the plurality of pump chambers and wherein each one of the plurality of inlet channels is in fluid communication with the inlet chamber and the corresponding one of the plurality of pump chambers; and 
wherein each one of the plurality of inlet channels includes one of the plurality of inlet valves arranged in the one of the plurality of inlet channels at one of a first end and a second end of the one of the plurality of inlet channels.--

--27. (Amended) The pump head of claim 26, further comprising a plurality of outlet channels defined in the valve plate of the pump head; 
wherein each one of the plurality of outlet channels is arranged between a corresponding one of the plurality of outlet chambers and a corresponding one of the plurality of pump chambers and wherein each one of the plurality of outlet channels is in fluid communication with the corresponding one of the outlet chambers and the corresponding one of the plurality of pump chambers; and 
wherein each one of the plurality of outlet channels includes one of the plurality of outlet valves arranged in the one of the plurality of outlet channelsplurality of outlet channels.--

--29. (Currently Amended) A diaphragm pump for conveying fluids, comprising: 
a pump head having a body defining: 
a plurality of pump chambers; 
an outlet chamber in fluid communication with the plurality of pump chambers via a plurality of outlet openings in each of the plurality of pump chambers[[,]]; 
a plurality of outlet valves, each of the plurality of pump chambers including a corresponding one of the plurality of outlet valves for opening and closing a plurality of outlet openings in the corresponding pump chamber by the corresponding one of the plurality 
an inlet chamber in fluid communication with the plurality of pump chambers via one or more inlet openings in each of the plurality of pump chambers; 
a plurality of inlet valves, each of the plurality of pump chambers including a corresponding one of the plurality of inlet valves for opening and closing a corresponding one or more of the one or more inlet openings in the corresponding pump chamber by the corresponding{00269965;v1}7Application No. 15/807,289KSVR-0085-US Second Amendment After Final Office Actionone of the plurality of inlet valves 
wherein: 
the plurality of outlet openings of a corresponding pump chamber are arranged at least partially around the one or more inlet openings of the corresponding pump chamber such that, with reference to a vertical axis transverse to a longitudinal axis of the pump head, in each of the plurality of pump chambers, (i) at least a first outlet opening of the plurality of outlet openings is positioned above at least a corresponding one of the one or more inlet openings, whereby the first outlet opening deaerates residual air present in the corresponding pump chamber, and (ii) at least a second outlet opening of the plurality of outlet openings is positioned at a bottom of the corresponding pump chamber, and at least a corresponding one of the one or more inlet openings is positioned above the second outlet opening positioned at the bottom of the corresponding pump chamber, whereby the second outlet opening drains residual liquid present in the corresponding pump chamber;   
wherein the plurality of pump chambers, the plurality of outlet openings, and the one or more inlet openings are defined in a valve plate of the pump head; {00269965;v1}8Application No. 15/807,289 KSVR-0085-US Second Amendment After Final Office Action  
a drive body attached to the pump head, the drive body having defined therein a drive chamber arranged adjacent to the plurality of pump chambers; 
, each pump diaphragm being arranged between the drive chamber and a corresponding one of the plurality of pump chambers, wherein each of the plurality of pump diaphragms is configured to seal the corresponding one of the plurality of pump chambers from the drive chamber; and 
a wobble plate within the drive chamber, wherein the wobble plate is configured to be connected to a drive shaft extending along the longitudinal axis of the pump head, and wherein wobble motion of the wobble plate causes each of the plurality of pump diaphragms to perform a periodically axial pumping motion.-- {00269965;v1}9Application No. 15/807,289 KSVR-0085-US Second Amendment After Final Office Action 


a pump head, having a body, having defined therein: 
a plurality of pump chambers; 
an outlet chamber arranged proximate to the plurality of pump chambers, the outlet chamber including a plurality of outlet openings arranged to open into the plurality of pump chambers; 
a plurality of outlet valves, each of the plurality of pump chambers including a corresponding one of the plurality of outlet valves arranged on a corresponding plurality of outlet openings and configured to open and close the corresponding plurality of outlet openings to control fluid communication between the outlet chamber and a corresponding one of the plurality of pump chambers; {00269965;v1}10Application No. 15/807,289 KSVR-0085-US Second Amendment After Final Office Action 
an inlet chamber arranged proximate to the plurality of pump chambers, the inlet chamber including one or more inlet openings arranged to open into the plurality of pump chambers; and a plurality of inlet valves arranged on the one or more inlet openings, each of the plurality of pump chambers including a corresponding one of the plurality of inlet valves which is configured to open and close a corresponding one or more inlet openings to control fluid communication between the inlet chamber and a corresponding one of the plurality of pump chambers; 
wherein the plurality of outlet openings and the one or more inlet openings have a common central axis, and 
wherein: 
 	the plurality of outlet openings of a corresponding pump chamber are arranged at least partially around the one or more inlet openings of the corresponding pump chamber such that, with reference to a vertical axis transverse to a longitudinal axis of the pump head, in each of the plurality of pump chambers, (i)at least a first outlet opening of the plurality of outlet openings is positioned above at least a corresponding one of the one or more inlet openings, whereby the first outlet opening deaerates residual air present in the corresponding pump chamber, and (ii) at least a second outlet opening of the plurality of outlet openings is positioned at a bottom of the corresponding pump chamber, and at least a corresponding one of the one or more inlet openings is positioned above the second the second outlet opening drains residual liquid present in the corresponding pump chamber; 
wherein the plurality of pump chambers, the plurality of outlet openings, and the one or more inlet openings are defined in a valve plate of the pump head.—

--35. (Amended) The device of claim 32, further comprising: 
a drive body attached to the pump head having defined therein a drive chamber arranged adjacent to the plurality of pump chambers; 
, each pump diaphragm being arranged between the drive chamber and a corresponding one of the plurality of pump chambers and configured to seal the corresponding one of the plurality of pump chambers from the drive chamber; and 
a wobble plate within the drive chamber, the wobble plate being configured to be connected by a pin to a drive shaft extending along the longitudinal axis of the pump head, wherein the pin is inclined relative to the longitudinal axis of the drive shaft to 

--37. (Amended) The pump head of claim 16, wherein, for each pump chamber in the corresponding pump chamber that are arranged at least partially around the one or more inlet openings in the corresponding pump chamber, 

Claim 38 has been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
April 5, 2021